Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on January 8, 2020

UNITED STATES OF AMERICA : Criminal Case No: 20-MJ-00048
V. : VIOLATIONS:
CHANCE BARROW, : 18 U.S.C. § 1343
: (Wire Fraud)

18 U.S.C. § 1001(a)(1)
(Concealment of Material Facts)

Defendant.

INDICTMENT

The Grand Jury charges that:

INTRODUCTION

At all times material to this Indictment:

1. In or about May 2018, defendant CHANCE BARROW applied to be a law
enforcement officer with the Treasury Inspector General for Tax Administration (““TIGTA”), the
federal law enforcement agency charged with investigating and preventing waste, fraud, and abuse
within the Internal Revenue Service.

en TIGTA hired BARROW with a start date of on or about October 1, 2018.
Carrying a firearm is a requirement for employment as a TIGTA law enforcement officer. On July
24, 2019, TIGTA learned that BARROW was the subject of a Temporary Restraining Order
containing allegations of domestic violence, which required him to relinquish his TIGTA-issued

firearm.
Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 2 of 9

BARROW’s Previous Employment History

3, In or about 2008, BARROW assumed a position as an active duty Army
intelligence analyst. Before doing so, he completed the Standard Form 86, Questionnaire for
National Security Positions, commonly referred to as an “SF-86,” which was used by the United
States Government in conducting background investigations for persons under consideration for
national security positions. Following a background investigation, BARROW was granted a
National Security Clearance.

4, In 2014, BARROW’s National Security Clearance was renewed, following his
submission of an updated SF-86 and a subsequent background investigation.

a In 2016, following his discharge from active duty military service, BARROW
obtained employment as a civilian special agent with Army-CID.

6. On or about March 6, 2018, Person A reported to the Naval Criminal
Investigative Service (NCIS) that BARROW had sexually assaulted Person A on a Navy military
base, where BARROW lived, NCIS, the federal law enforcement agency of the U.S. Department
of the Navy, opened a criminal investigation into BARROW’s conduct.

7. Also on or about March 6, 2018, after NCIS initiated the criminal investigation,
NCIS notified BARROW of the allegations, and Army-CID took steps to suspend BARROW’s
National Security Clearance; limited his access to all law enforcement systems; secured his
weapon, badge, credentials, and all other law enforcement equipment; and placed him on
administrative office duty.

8. Shortly atter he was made aware of the NCIS investigation, BARROW told his

second-line Army-CID supervisor, a Special Agent-in-Charge (SAC), about the sexual assault
Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 3 of 9

allegations. BARROW also expressed frustration with the SAC for relegating BARROW to
administrative office duties and for suspending his National Security Clearance.

9, On or about April 27, 2018, BARROW resigned from Army-CID. Prior to his
resignation, BARROW had been advised by Army-CID that he was facing termination and that
his National Security Clearance was being suspended. The NCIS criminal investigation into
BARROW’s conduct remained open and penal until August 2018; in September 2018, NCIS
submitted to Army-CID a full copy of its report of investigation, which substantiated the sexual
assault and abuse allegations against BARROW.

COUNTS ONE AND TWO
(Wire Fraud)

10. From on or about May 11, 2018, to on or about July 29, 2019, in the District of
Columbia and elsewhere, the defendant, CHANCE BARROW, devised and intended to devise a
scheme to defraud and to obtain money and property from TIGTA by means of materially false
and fraudulent pretenses, representations, and promises, as more fully described below.

Purpose of the Scheme to Defraud

11. The purpose of the scheme was for CHANCE BARROW to obtain paid
employment with TIGTA by making materially false and fraudulent representations regarding his
- employment history to hide the circumstances of his resignation from Army-CID in the midst of
serious allegations of misconduct.

Manner and Means
12. The manner and means included BARROW’s submission of false and

misleading written answers to questions in the TIGTA employment application; false, misleading,
Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 4 of 9

and outdated supplemental materials to that application; and false and misleading answers to a
telephonic screening interview that was part of the TIGTA application process.
Acts in Furtherance of the Scheme
BARROW’S TIGTA Application

13. Between on or about May 11, 2018, and on or about May 24, 2018, TIGTA
solicited and accepted applications for employment as a special agent via the USA Jobs website.
BARROW submitted his application during this time period.

14. In order to submit his application, USA Jobs required BARROW to certify that,
to the best of his knowledge and belief, “all the information submitted by me with my application
for employment is true, complete, and made in good faith...and that I understand that
misrepresenting my experience or education, or providing false or fraudulent information in or
with my application may be grounds for not hiring me...I also understand that false or fraudulent
statements may be punishable by fine or imprisonment (18 U.S.C. 1 001).”

15. The TIGTA application required BARROW to answer a series of questions
related to his suitability for employment. In his application, BARROW gave false and misleading
answers with regard to his federal service, which concealed the status of his employment and the
circumstances under which he resigned from Army-CID, as follows:

a. In response to Question 3, in which he was asked if he is a “current federal
employee,” BARROW stated that he was not a current federal employee.
b. In Question 4, BARROW was asked by what agency and organization he

was currently employed. BARROW answered “not applicable.”
Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 5 of 9

c. In response to Question 6, which solicited additional information about his
current agency of employment, BARROW stated that he was currently employed by “Department
of Defense — United States Army Criminal Investigations Command.”

d. In response to Question 7, which stated, “[i]f you are a current Federal
employee, what is your duty station,” BARROW stated that his duty station was Irvine, California,
for his “current” federal position.

e. In response to Question 8, which stated, “[i]f you are a Federal employee,
under what type of appointment are you currently serving,” BARROW stated that the type of
federal employment he was “currently serving” was an appointment as a “career-conditioned
Appointment, competitive service.”

16. BARROW attached to his TIGTA application several supporting documents,
including (a) a résumé, (b) an application for veterans’ preference (known as a Standard Form 15,
or “SF-15”), and (c) a Notification of Personnel Action (known as a Standard Form 50 or “SF-
50”), dated January 7, 2018. BARROW provided these documents in furtherance of his false
representations, as follows:

a. BARROW provided a résumé that stated that BARROW held an active
National Security Clearance, even though BARROW had been told that his clearance was being
suspended. BARROW’S résumé also contained misleading information suggesting that he would
soon obtain a bachelor’s degree.

b. BARROW provided an outdated SF-50, which is used to verify federal
civilian employment. On April 27, 2018, Army-CID had generated an SF-50 for BARROW,
which stated that BARROW had resigned from Army-CID. The SF-50 BARROW chose to

include with his TIGTA application, however, was dated January 7, 2018, and had been generated
Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 6 of 9

to reflect an executive order granting a pay raise. By submitting the outdated SF-50 with his
TIGTA application, BARROW further concealed from TIGTA the fact that he had resigned from
Army-CID following allegations of misconduct, and while he was under criminal investigation.
CG BARROW provided an SF-15—which is used to establish veteran status—
that falsely stated that he was currently employed as an “1811” criminal investigator. “1811” is
a designation used by the federal government’s Office of Personnel Management to identify
special agent criminal investigators. By submitting the false SF-15, BARROW further concealed
from TIGTA the fact that he had resigned from Army-CID.
BARROW’S Pre-Employment Screening Interview

17. Based on representations BARROW made in his application about his
experience conducting law enforcement activities, coupled with his misleading application, and
following an initial interview, BARROW was selected for a pre-employment screening interview.

18. On or about July 6, 2018, BARROW participated in the pre-employment
screening interview with ‘lIGT'A by telephone. He was advised of his obligations to tell the truth
and provide complete information. BARROW told the interviewer that he was not currently a
federal employee, and that he was not leaving current employment because of allegations of
misconduct or other unfavorable circumstances. BARROW concealed the fact that he had just
resigned from Army-CID after being advised that Army-CID planned to terminate his
employment.

BARROW’S SF-86C

19. TIGTA special agents are required to hold a National Security Clearance.

Accordingly, on July 6, 2018, following the pre-employment screening interview, BARROW was

asked to fill out Standard Form-86C (“SF-86C”), which is used to update or certify answers from
Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 7 of 9

a prior SF-86, in this case BARROW’s 2014 SF-86. In its instructions, the SF-86C explicitly
notified applicants of their duty to disclose material information by stating that under 18 U.S.C. §
1001, “knowingly falsifying or concealing a material fact is a felony.”

20. Question 13 of BARROW’s SF-86C asked if there had been changes to
BARROW’s employment history since the completion of his 2014 SF-86.

a. Inresponse to Question 13C on his 2014 SF-86, BARROW had stated that he had never
“quit a job after being told you'd be fired,” or “left a job by mutual agreement following charges
or allegations of misconduct.”

b. Inhis 2018 SF-86C, BARROW updated his response to Question 13 by writing, “I was
employed as a Criminal Investigator with the Army Criminal Investigations Command, Major
Procurement Unit from September 2016 — April 2018. My reference for this position was my
Supervisor, Special Agent Person B....” Person B was not BARROW’s supervisor at the time he
resigned from Army-CID and was BARROW’s close friend and confidante.

21. Question 25 of BARROW’s SF-86C asked if there had been changes to
BARROW’s investigations and clearance record since the completion of his 2014 SF-86.

a. In his 2014 SF-86, BARROW stated that he had never had his National Security
Clearance “denied, suspended, or revoked.”

b. In his 2018 SF-86C, BARROW falsely answered “no” when asked if there had been
any changes to his investigations and clearance record, thus concealing the fact that he was under
criminal investigation, and that shortly after March 6, 2018, Army-CID’s Special Agent in Charge

had informed BARROW that his National Security Clearance was being suspended.
Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 8 of 9

Execution of the Scheme

 

22. On or about the dates listed below, in the District of Columbia, and elsewhere,
the defendant, CHANCE BARROW, for the purpose of executing and attempting to execute the
above-described scheme to defraud, did knowingly and willfully transmit and cause to be
transmitted, by means of wire communication in interstate commerce, certain writings, signs,
signals, pictures, and sounds; that is, each time BARROW submitted employment materials to
TIGTA, including those described below, be caused an interstate wire to be transmitted into the

District of Columbia:

 

 

Count Date (Approx.) Description
ONE Between May 11, 2018, | BARROW electronically transmitted his fraudulent
and May 24, 2018 job application and supplementary materials to

TIGTA in Washington, DC via the USAJOBS.com
website, whose server is located in Macon, Georgia.
TWO July 6, 2018 BARROW emailed his fraudulent SF-86C from
Maryland to a TIGTA program analyst, based in
Washington, D.C.

 

 

 

 

 

 

(Wire Fraud, in violation of Title 18, United States Code, Section 1343)
COUNT THREE
(Concealment of Material Facts)

23. The allegations contained in paragraphs one through nine and thirteen through
twenty-one of this Indictment are incorporated herein by reference as if stated in full.

24. When responding to TIGTA during the employment application process,
BARROW had—and was repeatedly advised of—his duty to provide material information to
TIGTA and not to willfully make misleading statements or omit materials facts.

25. As described above, from on or about May 11, 2018, to on or about July 29,

2019, in the District of Columbia and elsewhere, defendant CHANCE BARROW did unlawfully,
Case 1:20-cr-00127-CKK Document 25 Filed 07/22/20 Page 9 of 9

knowingly, and willfully falsify, conceal, and cover up by a trick, scheme, and device, material
facts in the course of his application to and hiring by TIGTA, including that he previously resigned
from a position with Army-CID prior to Army-CID’s proposed termination of BARROW, and that
BARROW did so following allegations of BARROW’s misconduct that were the subject of a
NCIS criminal investigation.

26. The purpose of BARROW’s concealment scheme was to deprive TIGTA of
material adverse information about BARROW’s employment and security clearance history, so
that TIGTA would hire BARROW despite the disqualifying information. Has TIGTA known of
the NCIS criminal investigation, BARROW would not have been hired as a law enforcement
officer.

(Concealment of Material Facts, in Violation of Title 18,
United States Code, Section 1001(a)(1))

A TRUE BILL:

FOREPERSON|

Muckacl K. Lherure

ATTORNEY FOR THE UNITED STATES (
IA

 

IN AND FOR THE DISTRICT OF COLU
